UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 3 0 , OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17706 QNB Corp. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2318082 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer IdentificationNo.) 15 North Third Street, P.O. Box 9005 Quakertown, PA 18951-9005 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (215) 538-5600 Not Applicable Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ✔ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ✔ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. 3 Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company ✔ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ✔ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2014 Common Stock, par value $0.625 1 QNB CORP. AND SUBSIDIARY FORM 10-Q QUARTER ENDED JUNE 3 0 , 201 4 INDEX PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PAGE Consolidated Balance Sheets at June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 5 Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2014 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 44 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 72 ITEM 4. CONTROLS AND PROCEDURES 72 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 73 ITEM 1A. RISK FACTORS 73 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 73 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 73 ITEM 4. MINE SAFETY DISCLOSURES 73 ITEM 5. OTHER INFORMATION 73 ITEM 6. EXHIBITS 74 SIGNATURES 75 CERTIFICATIONS 2 QNB Corp. and Subsidiary CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, 2014 December 31, 2013 Assets Cash and due from banks $ 15,083 $ 12,717 Interest-bearing deposits in banks 4,659 3,569 Total cash and cash equivalents 19,742 16,286 Investment securities Trading 4,531 - Available-for-sale (amortized cost $343,573 and $393,840) 344,277 388,670 Held-to-maturity (fair value $160 and $162) 146 146 Restricted investment in bank stocks 2,168 1,764 Loans held-for-sale 239 - Loans receivable 521,979 501,716 Allowance for loan losses ) ) Net loans 513,079 492,791 Bank-owned life insurance 10,555 10,407 Premises and equipment, net 9,724 9,875 Accrued interest receivable 2,449 2,579 Other assets 8,965 10,365 Total assets $ 915,875 $ 932,883 Liabilities Deposits Demand, non-interest bearing $ 83,278 $ 75,987 Interest-bearing demand 203,586 236,910 Money market 58,575 54,861 Savings 209,325 207,229 Time 150,079 153,803 Time of $100 or more 91,813 85,742 Total deposits 796,656 814,532 Short-term borrowings 34,100 35,156 Long-term debt - 5,000 Accrued interest payable 327 392 Other liabilities 2,161 2,178 Total liabilities 833,244 857,258 Shareholders' Equity Common stock, par value $0.625 per share; authorized 10,000,000 shares; 3,458,387 shares and 3,436,227 shares issued; 3,293,818 and 3,271,658 shares outstanding 2,161 2,148 Surplus 14,233 13,747 Retained earnings 68,249 65,618 Accumulated other comprehensive loss, net of tax 464 ) Treasury stock, at cost; 164,569 shares ) ) Total shareholders' equity 82,631 75,625 Total liabilities and shareholders' equity $ 915,875 $ 932,883 The accompanying notes are an integral part of the consolidated financial statements. 3 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data - unaudited) Three Months Ended June 30, Six Months Ended June 30, 2014 2013 Interest income Interest and fees on loans $ 5,665 $ 5,594 $ 11,177 $ 11,170 Interest and dividends on investment securities (AFS & HTM): Taxable 1,285 1,351 2,659 2,745 Tax-exempt 569 672 1,171 1,371 Interest on trading securities 44 - 67 - Interest on interest-bearing balances and other interest income 25 7 41 14 Total interest income 7,588 7,624 15,115 15,300 Interest expense Interest on deposits Interest-bearing demand 148 156 308 302 Money market 28 35 55 73 Savings 193 202 382 426 Time 404 494 810 1,015 Time of $100 or more 277 311 540 636 Interest on short-term borrowings 31 27 60 53 Interest on long-term debt 10 63 70 126 Total interest expense 1,091 1,288 2,225 2,631 Net interest income 6,497 6,336 12,890 12,669 Provision for loan losses - 100 - 100 Net interest income after provision for loan losses 6,497 6,236 12,890 12,569 Non-interest income Total other-than-temporary impairment loss on investment securities - ) - ) Less: Portion of loss recognized in other comprehensive income (before taxes) - Net other-than temporary impairment losses on investment securities - ) - ) Net gain on sale of investment securities 285 136 907 559 Net gain on investment securities 285 93 907 516 Net gain on trading activites 93 - 115 - Fees for services to customers 410 369 809 735 ATM and debit card 387 378 735 730 Retail brokerage and advisory income 149 122 315 216 Bank-owned life insurance 73 75 145 149 Merchant Income 84 101 156 182 Net gain on sale of loans 54 98 61 323 Other 90 3 194 136 Total non-interest income 1,625 1,239 3,437 2,987 Non-interest expense Salaries and employee benefits 2,836 2,673 5,631 5,232 Net occupancy 424 415 870 851 Furniture and equipment 438 417 846 830 Marketing 222 251 440 490 Third party services 411 386 812 760 Telephone, postage and supplies 174 159 357 340 State taxes 153 173 304 345 FDIC insurance premiums 160 183 337 353 Other 496 434 929 830 Total non-interest expense 5,314 5,091 10,526 10,031 Income before income taxes 2,808 2,384 5,801 5,525 Provision for income taxes 636 490 1,333 1,223 Net income $ 2,172 $ 1,894 $ 4,468 $ 4,302 Earnings per share - basic $ 0.66 $ 0.58 $ 1.36 $ 1.33 Earnings per share - diltued $ 0.66 $ 0.58 $ 1.36 $ 1.32 Cash dividends per share $ 0.28 $ 0.27 $ 0.56 $ 0.54 The accompanying notes are an integral part of the consolidated financial statements. 4 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands - unaudited) Three months ended June 30, Before tax amount Tax expense (benefit) Net of tax amount Before tax amount Tax expense (benefit) Net of tax amount Net income $ 2,808 $ 636 $ 2,172 $ 2,384 $ 490 $ 1,894 Other comprehensive income: Net unrealized holding gains on securities: Unrealized holding gains (losses) arising during the period 3,484 1,185 2,299 ) ) ) Reclassification adjustment for gains included in net income ) Other comprehensive income (loss) 3,199 1,088 2,111 ) ) ) Total comprehensive income (loss) $ 6,007 $ 1,724 $ 4,283 $ ) $ ) $ ) Six months ended June 30, Before tax amount Tax expense (benefit) Net of tax amount Before tax amount Tax expense (benefit) Net of tax amount Net income $ 5,801 $ 1,333 $ 4,468 $ 5,525 $ 1,223 $ 4,302 Other comprehensive income: Net unrealized holding gains on securities: Unrealized holding gains (losses) arising during the period 6,781 2,306 4,475 ) ) ) Reclassification adjustment for gains included in net income ) Other comprehensive income (loss) 5,874 1,998 3,876 ) ) ) Total comprehensive income (loss) $ 11,675 $ 3,331 $ 8,344 $ ) $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements 5 QNB Corp. and Subsidiary CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (in thousands, except share and per share data) Number of Shares Outstanding Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2013 3,271,658 $ 2,148 $ 13,747 $ 65,618 $ ) $ ) $ 75,625 Net income - - 4,468 - - 4,468 Other comprehensive income, net of tax - - - 3,876 - 3,876 Cash dividends declared ($0.56 per share) - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 15,144 9 367 - - - 376 Stock issued for employee stock purchase plan 1,572 1 34 - - - 35 Stock issued for options exercised 5,444 3 30 - - - 33 Tax benefit of stock options exercised - 12 - - - 12 Stock-based compensation expense - 43 - - - 43 Balance, June 30, 2014 3,293,818 $ 2,161 $ 14,233 $ 68,249 $ 464 $ ) $ 82,631 The accompanying notes are an integral part of the consolidated financial statements. 6 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Six months ended June 30, 2014 2013 Operating Activities Net income $ 4,468 $ 4,302 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 561 567 Provision for loan losses - 100 Net gain on investment securities available-for-sale ) ) Net loss on sale of repossessed assets 1 85 Net gain on sale of loans ) ) Proceeds from sales of residential mortgages held-for-sale 1,542 10,955 Origination of residential mortgages held-for-sale ) ) Income on bank-owned life insurance ) ) Stock-based compensation expense 43 30 Net increase in trading securities ) - Deferred income tax provision ) 41 Net decrease in income taxes payable ) ) Net decrease (increase) in accrued interest receivable 130 ) Amortization of mortgage servicing rights and change in valuation allowance 30 24 Net amortization of premiums and discounts on investment securities 1,056 1,073 Net decrease in accrued interest payable ) ) (Increase) decrease in other assets ) 3,650 Decrease in other liabilities ) ) Net cash (used in) provided by operating activities ) 8,981 Investing Activities Proceeds from payments, maturities and calls of investment securities available-for-sale 51,788 79,731 Proceeds from the sale of investment securities available-for-sale 18,970 12,387 Purchases of investment securities available-for-sale ) ) Proceeds from redemption of investment in restricted bank stock 2,005 479 Purchase of restricted bank stock ) ) Net increase in loans ) ) Net purchases of premises and equipment ) ) Proceeds from sales of repossessed assets 10 50 Net cash provided by (used in) investing activities 29,006 ) Financing Activities Net increase in non-interest bearing deposits 7,291 997 Net decrease in interest-bearing deposits ) ) Net (decrease) increase in short-term borrowings ) 363 Repayments of long-term debt ) (5 ) Tax benefit from exercise of stock options 12 2 Cash dividends paid, net of reinvestment ) ) Proceeds from issuance of common stock 265 310 Net cash used in financing activities ) ) Increase in cash and cash equivalents 3,456 444 Cash and cash equivalents at beginning of year 16,286 15,453 Cash and cash equivalents at end of period $ 19,742 $ 15,897 Supplemental Cash Flow Disclosures Interest paid $ 2,290 $ 2,711 Income taxes paid 1,410 1,225 Non-cash transactions: Transfer of loans to repossessed assets or other real estate owned 20 36 The accompanying notes are an integral part of the consolidated financial statements 7 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of QNB Corp. and its wholly-owned subsidiary, QNB Bank (the “Bank”). The consolidated entity is referred to herein as “QNB” or the “Company”. All significant intercompany accounts and transactions are eliminated in the consolidated financial statements. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in QNB's 2013 Annual Report incorporated in the Form 10-K. Operating results for the three and six month periods ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. The unaudited consolidated financial statements reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of operations for the interim period and are of a normal and recurring nature. For comparative purposes, prior year’s consolidated financial statements have been reclassified to conform to the report classifications of the current year. The reclassifications had no effect on net income. Tabular information, other than share and per share data, is presented in thousands of dollars. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from such estimates. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2014, for items that should potentially be recognized or disclosed in these financial statements. 2. RECENT ACCOUNTING PRONOUNCEMENTS In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2014-04 – Receivables - Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure . The ASU clarifies that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The objective of this ASU is to promote uniformity in practice on this topic. The amendment is effective for fiscal years and interim periods within those years beginning after December 15, 2014. QNB does not anticipate the adoption of this guidance will have a material impact on its financial statements but will result in expanded disclosures. 8 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY QNB sponsors stock-based compensation plans, administered by a Board Committee, under which both qualified and non-qualified stock options may be granted periodically to certain employees. Compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. Stock-based compensation expense was approximately $24,000 for both the three months ended June 30, 2014 and 2013 and $43,000 and $30,000 for the six months ended June 30, 2014 and 2013, respectively. As of June 30, 2014, there was approximately $114,000 of unrecognized compensation cost related to unvested share-based compensation award grants that is expected to be recognized over the next 31 months. Options are granted to certain employees at prices equal to the market value of the stock on the date the options are granted. The 1998 Plan authorized the issuance of 220,500 shares. The time period during which any option is exercisable under the Plan is determined by the Committee but shall not commence before the expiration of six months after the date of grant or continue beyond the expiration of ten years after the date the option is awarded. The granted options vest ratably over a three-year period. As of June 30, 2014, there were 225,058 options granted, 45,444 options forfeited, 164,814 options exercised and 14,800 options outstanding under this Plan. The 1998 Plan expired on March 10, 2008. The 2005 Plan authorizes the issuance of 200,000 shares. The terms of the 2005 Plan are identical to the 1998 Plan, except options expire five years after the grant date. As of June 30, 2014, there were 163,200 options granted, 45,000 options forfeited, 25,150 options exercised, and 93,050 options outstanding under this Plan. The 2005 Plan expires March 15, 2015. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. QNB estimated the fair value of stock options on the date of the grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. The following assumptions were used in the option pricing model in determining the fair value of options granted during the period: Six months ended June 30, 2014 2013 Risk free interest rate % % Dividend yield Volatility Expected life (years) The risk-free interest rate was selected based upon yields of U.S. Treasury issues with a term approximating the expected life of the option being valued. Historical information was the primary basis for the selection of the expected dividend yield, expected volatility and expected lives of the options. The fair market value of options granted in the first six months of 2014 and 2013 was $3.81 and $4.52, respectively. 9 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY (continued) Stock option activity during the six months ended June 30, 2014 is as follows: Number of options Weighted average exercise price Weighted average remaining contractual term (in years) Aggregate intrinsic value Outstanding at December 31, 2013 115,800 $ 23.51 Granted 20,000 25.16 Exercised ) 17.28 Forfeited ) 33.25 Outstanding at June 30, 2014 107,850 $ 23.21 2.43 $ 442 Exercisable at June 30, 2014 46,050 $ 23.20 0.97 $ 239 4. SHARE REPURCHASE PLAN The Board of Directors has authorized the repurchase of up to 100,000 shares of its common stock in open market or privately negotiated transactions. The repurchase authorization does not bear a termination date. There were no shares repurchased during the six months ended June 30, 2014. As of June 30, 2014, 57,883 shares were repurchased under this authorization at an average price of $16.97 and a total cost of $982,000. 5. EARNINGS PER SHARE The following sets forth the computation of basic and diluted earnings per share: Three months ended June 30, Six months ended June 30, 2014 2013 2014 2013 Numerator for basic and diluted earnings per share - net income $ 2,172 $ 1,894 $ 4,468 $ 4,302 Denominator for basic earnings per share - weighted average sh ares outstanding 3,285,052 3,243,867 3,280,532 3,238,020 Effect of dilutive securities - employee stock options 12,390 12,088 11,560 11,048 Denominator for diluted earnings per share - adjusted weighted average shares outstanding 3,297,442 3,255,955 3,292,092 3,249,068 Earnings per share - basic $ 0.66 $ 0.58 $ 1.36 $ 1.33 Earnings per share - diluted 0.66 0.58 1.36 1.32 There were 34,800 stock options that were anti-dilutive for both the three and six-month periods ended June 30, 2014. There were 49,800 stock options that were anti-dilutive for both the three and six-month periods ended June 30, 2013. These stock options were not included in the above calculation. 10 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6. COMPREHENSIVE INCOME The following shows the components of accumulated other comprehensive income at June 30, 2014 and December 31, 2013: June 30, December 31, 2014 2013 Unrealized net holding gains (losses) on available-for-sale securities $ 1,339 $ ) Unrealized losses on available-for-sale securities for which a portion of an other-than-temporary impairment loss has been recognized in earnings ) ) Accumulated other comprehensive income (loss) 704 ) Tax effect ) 1,758 Accumulated other comprehensive income (loss), net of tax $ 464 $ ) The following table presents amounts reclassified out of accumulated other comprehensive income for the six months ended June 30, 2014: Details about accumulated other comprehensive income Amount reclassified from accumulated other comprehensive income Affected line item in the statement of income Unrealized net holding gains on available-for-sale securities $ 907 Net gain on sale of investment securities Tax effect ) Provision for income taxes Total reclass out of accumulated other comprehensive income, net of tax $ 598 Net of tax 7. INVESTMENT SECURITIES QNB engages in trading activities for its own account. Securities that are held principally for resale in the near term are recorded in the trading account at fair value with changes in fair value recorded in non-interest income. There were net gains of $32,000 included in net gains on trading activity related to trading securities still held at June 30, 2014. Interest and dividends are included in interest income. There were no trading securities held by QNB at December 31, 2013. Trading securities, at fair value, at June 30, 2014 were as follows: Fair June 30, 2014 value State and municipal securities $ 4,531 11 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The amortized cost and estimated fair values of investment securities available-for-sale at June 30, 2014 and December 31, 2013 were as follows: June 30, 2014 Fair value Gross unrealized holding gains Gross unrealized holding losses Amortized cost U.S. Government agency $ 52,056 $ 242 $ ) $ 52,437 State and municipal 79,120 1,587 ) 77,928 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 127,338 2,044 ) 126,100 Collateralized mortgage obligations (CMOs) 70,656 510 ) 71,671 Pooled trust preferred 2,393 150 ) 3,519 Corporate debt 6,055 46 - 6,009 Equity 6,659 799 ) 5,909 Total investment securities available-for-sale $ 344,277 $ 5,378 $ ) $ 343,573 December 31, 2013 Fair value Gross unrealized holding gains Gross unrealized holding losses Amortized cost U.S. Government agency $ 71,639 $ 195 $ ) $ 73,146 State and municipal 87,199 1,023 ) 87,803 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 139,723 1,436 ) 140,648 Collateralized mortgage obligations (CMOs) 75,394 556 ) 77,172 Pooled trust preferred 2,069 85 ) 3,519 Corporate debt 6,021 24 ) 6,010 Equity 6,625 1,127 ) 5,542 Total investment securities available-for-sale $ 388,670 $ 4,446 $ ) $ 393,840 The amortized cost and estimated fair value of securities available-for-sale by contractual maturity at June 30, 2014 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Securities are assigned to categories based on contractual maturity except for mortgage-backed securities and CMOs which are based on the estimated average life of these securities and municipal securities that have been pre-refunded. Amortized June 30, 2014 Fair value cost Due in one year or less $ 12,302 $ 12,128 Due after one year through five years 199,396 198,404 Due after five years through ten years 94,352 94,984 Due after ten years 31,568 32,148 Equity securities 6,659 5,909 Total investment securities available-for-sale $ 344,277 $ 343,573 Proceeds from sales of investment securities available-for-sale were approximately $18,970,000 and $12,387,000 for the six months ended June 30, 2014 and 2013, respectively. 12 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) At June 30, 2014 and December 31, 2013, investment securities available-for-sale totaling approximately 165,560,000 and $207,868,000, respectively, were pledged as collateral for repurchase agreements and deposits of public funds. The following table presents information related to the Company’s gains and losses on the sales of equity and debt securities, and losses recognized for the other-than-temporary impairment of these investments. Gains and losses on available-for-sale securities are computed on the specific identification method and included in non-interest income. Gross realized losses on equity and debt securities are net of other-than-temporary impairment charges: Six months ended June 30, 2014 Six months ended June 30, 2013 Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Equity securities $ 870 $ (6 ) $ - $ 864 $ 369 $ - $ ) $ 326 Debt securities 137 ) - 43 190 - - 190 Total $ 1,007 $ ) $ - $ 907 $ 559 $ - $ ) $ 516 The tax expense applicable to the net realized gains for the six-month periods ended June 30, 2014 and 2013 amounted to approximately $308,000 and $176,000, respectively. QNB recognizes OTTI for debt securities classified as available-for-sale in accordance with FASB ASC 320, Investments – Debt and Equity Securities , which requires that we assess whether we intend to sell or it is more likely than not that the Company will be required to sell a security before recovery of its amortized cost basis less any current-period credit losses. For debt securities that are considered other-than-temporarily impaired and that we do not intend to sell and will not be required to sell prior to recovery of our amortized cost basis, the amount of the impairment is separated into the amount that is credit related (credit loss component) and the amount due to all other factors. The credit loss component is recognized in earnings and is the difference between the security’s amortized cost basis and the present value of its expected future cash flows discounted at the security’s effective yield. The remaining difference between the security’s fair value and the present value of future expected cash flows is due to factors that are not credit related and, therefore, is not required to be recognized as a loss in the income statement, but is recognized in other comprehensive income. For equity securities, once a decline in value is determined to be other-than-temporary, the value of the equity security is reduced to fair value and a corresponding charge to earnings is recognized. QNB believes that we will fully collect the carrying value of securities on which we have recorded a non-credit related impairment in other comprehensive income. The following table presents a roll forward of the credit loss component recognized in earnings. The credit loss component of the amortized cost represents the difference between the present value of expected future cash flows and the amortized cost basis of the security prior to considering credit losses. The beginning balance represents the credit loss component for debt securities for which OTTI occurred prior to the beginning of the year. Credit-impaired debt securities must be presented in two components based upon whether the current period is the first time the debt security was credit-impaired (initial credit impairment) or is not the first time the debt security was credit-impaired (subsequent credit impairments). No credit impairments were recognized on debt securities in the first six months of 2014 or 2013. 13 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table presents a summary of the cumulative credit-related other-than-temporary impairment charges recognized as components of earnings for debt securities still held by QNB: Six months ended June 30, 2014 2013 Balance, beginning of period $ 1,271 $ 1,271 Reductions: gain on payoff - - Additions: Initial credit impairments - - Subsequent credit impairments - - Balance, end of period $ 1,271 $ 1,271 The amortized cost and estimated fair values of investment securities held-to-maturity at June 30, 2014 and December 31, 2013 were as follows: Held-To-Maturity June 30, 2014 December 31, 2013 Amortized cost Gross unrealized holding gains Gross unrealized holding losses Fair value Amortized cost Gross unrealized holding gains Gross unrealized holding losses Fair value State and municipal securities $ 146 $ 14 - $ 160 $ 146 $ 16 - $ 162 The amortized cost and estimated fair value of securities held-to-maturity by contractual maturity at June 30, 2014 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized June 30, 2014 Fair value cost Due in one year or less - - Due after one year through five years $ 160 $ 146 Due after five years through ten years - - Due after ten years - - Total investment securities held-to-maturity $ 160 $ 146 There were no sales of investment securities classified as held-to-maturity during the six months ended June 30, 2014 or 2013. 14 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table indicates the length of time individual securities have been in a continuous unrealized loss position at June 30, 2014 and December 31, 2013: June 30, 2014 Less than 12 months 12 months or longer Total No. of Fair Unrealized Fair Unrealized Fair Unrealized securities value losses value losses value losses U.S. Government agency 25 $ 1,996 $ (2 ) $ 29,772 $ ) $ 31,768 $ ) State and municipal 54 3,780 ) 19,973 ) 23,753 ) U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 34 2,771 (8 ) 45,702 ) 48,473 ) Collateralized mortgage obligations (CMOs) 39 3,138 ) 42,683 ) 45,821 ) Pooled trust preferred 5 - - 1,942 ) 1,942 ) Equity 4 939 ) - - 939 ) Total 161 $ 12,624 $ ) $ 140,072 $ ) $ 152,696 $ ) December 31, 2013 Less than 12 months 12 months or longer Total No. of Fair Unrealized Fair Unrealized Fair Unrealized securities value losses value losses value losses U.S. Government agency 44 $ 54,563 $ ) $ 2,846 $ ) $ 57,409 $ ) State and municipal 87 33,750 ) 4,288 ) 38,038 ) U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 54 75,720 ) 1,884 ) 77,604 ) Collateralized mortgage obligations (CMOs) 45 33,622 ) 18,567 ) 52,189 ) Pooled trust preferred 5 - - 1,683 ) 1,683 ) Corporate debt 2 1,987 ) - - 1,987 ) Equity 3 394 ) 136 ) 530 ) Total 240 $ 200,036 $ ) $ 29,404 $ ) $ 229,440 $ ) Management evaluates debt securities, which are comprised of U.S. Government agencies, state and municipalities, mortgage-backed securities, CMOs and corporate debt securities, for other-than-temporary impairment and considers the current economic conditions, the length of time and the extent to which the fair value has been less than cost, interest rates and the bond rating of each security. The unrealized losses at June 30, 2014 in U.S. Government securities, state and municipal securities, mortgage-backed securities and CMOs are primarily the result of interest rate fluctuations. If held to maturity, these bonds will mature at par, and QNB will not realize a loss. The Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. The Company’s investment in marketable equity securities primarily consists of investments in large cap stock companies. These equity securities are analyzed for impairment on an ongoing basis. Management believes these equity securities will recover in the foreseeable future. QNB evaluated the near-term prospects of the issuers in relation to the severity and duration of the impairment. Based on that evaluation and the Company’s ability and intent to hold those securities for a reasonable period of time sufficient for a forecasted recovery of fair value, the Company does not consider these equity securities to be other-than-temporarily impaired. QNB holds seven pooled trust preferred securities as of June 30, 2014. These securities have a total amortized cost of approximately $3,519,000 and a fair value of $2,393,000. Five of the seven securities have been in an unrealized loss position for more than twelve months. All of the pooled trust preferred securities are available-for-sale securities and are carried at fair value. 15 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table provides additional information related to pooled trust preferred securities (PreTSLs) as of June 30, 2014: Deal Class Book value Fair value Unreal-ized gains (losses) Realized OTTI credit loss (YTD 2014) Total recognized OTTI credit loss Moody's /Fitch ratings Current number of performing banks Current number of performing insurance companies Actual deferrals and defaults as a % of total collateral Total performing collateral as a % of outstanding bonds PreTSL IV Mezzanine* $ 243 $ 205 $ ) $ - $ (1 ) B1/B 5 - % % PreTSL V Mezzanine* - ) C/D - - 100.0 13.2 PreTSL XVII Mezzanine 752 492 ) - ) C/C 32 5 29.1 84.4 PreTSL XIX Mezzanine 988 497 ) - - C/C 38 12 15.9 87.9 PreTSL XXV Mezzanine 766 413 ) - ) C/C 45 6 29.3 86.4 PreTSL XXVI Mezzanine 469 335 ) - ) C/C 40 7 29.0 86.2 PreTSL XXVI Mezzanine 301 451 150 - ) C/C 40 7 29.0 86.2 $ 3,519 $ 2,393 $ ) $ - $ ) Mezzanine* - only class of bonds still outstanding (represents the senior-most obligation of the trust) On December 10, 2013, Federal Banking Regulators issued final rules regarding implementation of Section 619 of the Dodd-Frank Act ("the Volcker rule") which stated that “a banking entity may not, as principal, directly or indirectly, acquire or retain any ownership interest in or sponsor a covered fund”. The interpretation of the final rules indicated that a very high percentage of pooled trust preferred securities would be considered "covered funds". The rules also required that banks dispose of their covered funds by July 21, 2015, subject to a regulatory extension of up to five years. This would have triggered accounting requirements to record pooled trust preferred securities to fair value through the income statement. As a result of this regulation there were some trades of pooled trust preferred securities during December of 2013. On January 14, 2014, Regulators released a final interim rule authorizing retention of pooled trust preferred securities backed primarily by bank-issued trust preferred securities which included the PreTSLs held by QNB. Due to the uncertainty invoked between the original release of the Volcker Rule and the final interim rule, there was a noticeable increase in trading activity. However, we believe most of these trades occurred under distress and do not represent trades made in an orderly market. Despite the trades that took place as discussed previously, the market for these securities at June 30, 2014 was not active and markets for similar securities also are not active. The inactivity was evidenced first by a significant widening of the bid-ask spread in the brokered markets in which pooled trust preferred securities trade and then by a significant decrease in the volume of trades relative to historical levels. The new issue market is also inactive and the market values for these securities are depressed relative to historical levels. Lack of liquidity in the market for trust preferred collateralized debt obligations, credit rating downgrades and market uncertainties related to the financial industry are all factors contributing to the temporary impairment of these securities. Although these securities are classified as available-for-sale, the Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. As illustrated in the previous table, these securities are comprised mainly of securities issued by banks, and to a lesser degree, insurance companies. QNB owns the mezzanine tranches of these securities, except for PreTSL IV and V which represent the senior-most obligation of the trust. 16 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) On a quarterly basis we evaluate our debt securities for other-than-temporary impairment (OTTI), which involves the use of a third-party valuation firm to assist management with the valuation. When evaluating these investments a credit-related portion and a non-credit related portion of OTTI are determined. The credit related portion is recognized in earnings and represents the expected shortfall in future cash flows. The non-credit related portion is recognized in other comprehensive income and represents the difference between the book value and the fair value of the security less any current quarter credit related impairment. For the six months ended June 30, 2014, no other-than-temporary impairment charges representing credit impairment were recognized on our pooled trust preferred collateralized debt obligations. A discounted cash flow analysis provides the best estimate of credit related OTTI for these securities. Additional information related to this analysis follows: All of the pooled trust preferred collateralized debt obligations held by QNB are rated lower than AA and are measured for OTTI within the scope of ASC 325 (formerly known as EITF 99-20), Recognition of Interest Income and Impairment on Purchased Beneficial Interests and Beneficial Interests That Continue to be Held by a Transferor in Securitized Financial Assets, and Amendments to the Impairment Guidance of EITF Issue No. 99-20 (formerly known as EITF 99-20-1). QNB performs a discounted cash flow analysis on all of its impaired debt securities to determine if the amortized cost basis of an impaired security will be recovered. In determining whether a credit loss exists, QNB uses its best estimate of the present value of cash flows expected to be collected from the debt security and discounts them at the effective yield implicit in the security at the date of acquisition or the prospective yield for those securities with prior OTTI charges. The discounted cash flow analysis is considered to be the primary evidence when determining whether credit related other-than-temporary impairment exists. Results of a discounted cash flow test are significantly affected by other variables such as the estimate of future cash flows (including prepayments), credit worthiness of the underlying banks and insurance companies and determination of probability and severity of default of the underlying collateral. The following provides additional information for each of these variables: ● Estimate of Future Cash Flows – Cash flows are constructed in an INTEXcalc valuation model. INTEX is a proprietary cash flow model recognized as the industry standard for analyzing all types of structured debt products. It includes each deal’s structural features updated with trustee information, including asset-by-asset detail, as it becomes available. The modeled cash flows are then used to determine if all the scheduled principal and interest payments of the investments will be returned. For purposes of the cash flow analysis, relatively modest rates of prepayment of 1% were forecasted. In addition to the base prepayment assumption, due to the enactment of the Dodd-Frank Act additional prepayment analysis was performed. First, trust preferred securities issued by banks with more than $15 billion in total assets at December 31, 2009 were identified. The current credit rating of these institutions was reviewed and it was assumed that any issuer with an investment grade credit rating would prepay their issuance as soon as possible, or July 1, 2015 for bank holding company subsidiaries of foreign banking organizations that have relied on Supervision and Regulation Letter SR-01-1. For those institutions rated below investment grade the holding companies’ approximate cost of long-term funding given their rating and marketplace interest rate was estimated. The following assumption was made; any holding company that could refinance for a cost savings of more than 2% will refinance and will do so as soon as possible, or July 1, 2015. Finally, for issuers not impacted by the Tier 1 regulatory capital legislation enacted by the Dodd-Frank Act, the issuers that have shown a recent history of prepayment of both floating rate and fixed rate issues were identified and it was assumed these issuers will prepay as soon as possible. ● Credit Analysis – A quarterly credit evaluation is performed for the companies comprising the collateral across the various pooled trust preferred securities. This credit evaluation considers any available evidence and focuses on capitalization, asset quality, profitability, liquidity, stock price performance, whether the institution has received TARP funding and whether the institution has shown the ability to generate additional capital either internally or externally. ● Probability of Default – A near-term probability of default is determined for each issuer based on its financial condition and is used to calculate the expected impact of future deferrals and defaults on the expected cash flows. Each issuer in the collateral pool is assigned a near-term probability of default based on individual performance and financial characteristics. Various studies suggest that the rate of bank failures between 1934 and 2008 were approximately 0.36%. Thus, in addition to the specific bank default assumptions used for the near term, future defaults on the individual banks in the analysis for 2015 and beyond the rate used is calculated based on using the above mentioned thirty-six basis points and factoring that number based on a comparison of key financial ratios of active individual issuers without a short-term probability of default compared to all FDIC insured banks. 17 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) ● Severity of Loss – In addition to the probability of default discussed above, a severity of loss (projected recovery) is determined in all cases. In the current analysis, the severity of loss ranges from 0% to 100% depending on the estimated credit worthiness of the individual issuer. Based on information from various published studies, a 95% severity of loss was utilized for defaults projected in 2015 and thereafter. In addition to the above factors, the evaluation of impairment also includes a stress test analysis which provides an estimate of future risk for each tranche. This stressed breakpoint is then compared to the level of assets with credit concerns in each tranche. This comparison allows management to identify those pools that are at a greater risk for a future adverse change in cash flows so the asset quality in those pools can be monitored more closely for potential deterioration of credit quality. Based upon the analysis performed by management as of June 30, 2014, it is probable that we will collect all contractual principal and interest payments on one of our seven pooled trust preferred securities, PreTSL XIX. The expected principal shortfall on the remaining pooled trust preferred securities has resulted in credit related other-than-temporary impairment charges in previous years. All of these pooled trust preferred securities held by QNB could be subject to additional writedowns in the future if additional deferrals and defaults occur. 8. LOANS & ALLOWANCE FOR LOAN LOSSES Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are stated at the principal amount outstanding, net of deferred loan fees and costs. Interest income is accrued on the principal amount outstanding. Loan origination and commitment fees and related direct costs are deferred and amortized to income over the term of the respective loan and loan commitment period as a yield adjustment. Loans held-for-sale consists of residential mortgage loans that are carried at the lower of aggregate cost or fair value. Net unrealized losses, if any, are recognized through a valuation allowance charged to income. Gains and losses on residential mortgages held-for-sale are included in non-interest income. QNB maintains an allowance for loan losses, which is intended to absorb probable known and inherent losses in the outstanding loan portfolio. The allowance is reduced by actual credit losses and is increased by the provision for loan losses and recoveries of previous losses. The provisions for loan losses are charged to earnings to bring the total allowance for loan losses to a level considered necessary by management. 18 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The allowance for loan losses is based on management’s continuing review and evaluation of the loan portfolio. The level of the allowance is determined by assigning specific reserves to individually identified problem credits and general reserves to all other loans. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value) of the impaired loan is lower than the carrying value of that loan. The portion of the allowance that is allocated to internally criticized and non-accrual loans is determined by estimating the inherent loss on each credit after giving consideration to the value of underlying collateral. The general component covers pools of loans by loan class including commercial loans not considered impaired, as well as smaller balance homogeneous loans, such as residential real estate, home equity and other consumer loans. These pools of loans are evaluated for loss exposure based upon historical loss rates. These loss rates are based on a three year history of charge-offs and are more heavily weighted for recent experience for each of these categories of loans, adjusted for qualitative factors. These qualitative risk factors include: 1. Lending policies and procedures, including underwriting standards and collection, charge-off and recovery practices. 2. Effect of external factors, such as legal and regulatory requirements. 3. National, regional, and local economic and business conditions as well as the condition of various market segments, including the value of underlying collateral for collateral dependent loans. 4. Nature and volume of the portfolio including growth. 5. Experience, ability, and depth of lending management and staff. 6. Volume and severity of past due, classified and nonaccrual loans. 7. Quality of the Company’s loan review system, and the degree of oversight by the Company’s Board of Directors. 8. Existence and effect of any concentrations of credit and changes in the level of such concentrations. Each factor is assigned a value to reflect improving, stable or declining conditions based on management’s best judgment using relevant information available at the time of the evaluation. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Management emphasizes loan quality and close monitoring of potential problem credits. Credit risk identification and review processes are utilized in order to assess and monitor the degree of risk in the loan portfolio. QNB’s lending and credit administration staff are charged with reviewing the loan portfolio and identifying changes in the economy or in a borrower’s circumstances which may affect the ability to repay debt or the value of pledged collateral. A loan classification and review system exists that identifies those loans with a higher than normal risk of uncollectibility. Each commercial loan is assigned a grade based upon an assessment of the borrower’s financial capacity to service the debt and the presence and value of collateral for the loan. An independent loan review group tests risk assessments and evaluates the adequacy of the allowance for loan losses. Management meets monthly to review the credit quality of the loan portfolio and quarterly to review the allowance for loan losses. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for loan losses. Such agencies may require QNB to recognize additions to the allowance based on their judgments using information available to them at the time of their examination. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with GAAP. If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected. Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above. 19 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Major classes of loans are as follows: June 30, December 31, 2014 2013 Commercial: Commercial and industrial $ 115,406 $ 111,339 Construction 18,908 15,929 Secured by commercial real estate 186,777 190,602 Secured by residential real estate 49,143 47,672 State and political subdivisions 42,892 33,773 Loans to depository institutions 375 1,250 Indirect lease financing 7,685 8,364 Retail: 1-4 family residential mortgages 35,071 29,730 Home equity loans and lines 61,802 59,977 Consumer 3,914 3,116 Total loans 521,973 501,752 Net unearned costs (fees) 6 ) Loans receivable $ 521,979 $ 501,716 Loans secured by commercial real estate include all loans collateralized at least in part by commercial real estate. These loans may not be for the expressed purpose of conducting commercial real estate transactions. Overdrafts are reclassified as loans and are included in consumer loans above and total loans on the balance sheet. At June 30, 2014 and December 31, 2013, overdrafts were approximately $122,000 and $138,000, respectively. QNB generally lends in its trade area which is comprised of Quakertown and the surrounding communities. To a large extent, QNB makes loans collateralized at least in part by real estate. Its lending activities could be affected by changes in the general economy, the regional economy, or real estate values. Other than disclosed in the table above, at June 30, 2014, there were no concentrations of loans exceeding 10% of total loans. The Company engages in a variety of lending activities, including commercial, residential real estate and consumer transactions. The Company focuses its lending activities on individuals, professionals and small to medium sized businesses. Risks associated with lending activities include economic conditions and changes in interest rates, which can adversely impact both the ability of borrowers to repay their loans and the value of the associated collateral. Commercial and industrial loans, commercial real estate loans, construction loans and residential real estate loans with a business purpose are generally perceived as having more risk of default than residential real estate loans with a personal purpose and consumer loans. These types of loans involve larger loan balances to a single borrower or groups of related borrowers and are more susceptible to a risk of loss during a downturn in the business cycle. These loans may involve greater risk because the availability of funds to repay these loans depends on the successful operation of the borrower’s business. The assets financed are used within the business for its ongoing operation. Repayment of these kinds of loans generally comes from the cash flow of the business or the ongoing conversions of assets, such as accounts receivable and inventory, to cash. Typical collateral for commercial and industrial loans includes the borrower’s accounts receivable, inventory and machinery and equipment. Commercial real estate and residential real estate loans secured for a business purpose are originated primarily within the eastern Pennsylvania market area at conservative loan-to-value ratios and often backed by the individual guarantees of the borrowers or owners. Repayment of this kind of loan is dependent upon either the ongoing cash flow of the borrowing entity or the resale of or lease of the subject property. Commercial real estate loans may be affected to a greater extent than residential loans by adverse conditions in real estate markets or the economy because commercial real estate borrowers’ ability to repay their loans depends on successful development of their properties, as well as the factors affecting residential real estate borrowers. 20 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Loans to state and political subdivisions are tax-exempt or taxable loans to municipalities, school districts and housing and industrial development authorities. These loans can be general obligations of the municipality or school district repaid through their taxing authority, revenue obligations repaid through the income generated by the operations of the authority, such as a water or sewer authority, or loans issued to a housing and industrial development agency, for which a private corporation is responsible for payments on the loans. Loans to depository institutions consist of a loan to a commercial bank in Lehigh County, Pennsylvania. This loan is secured by shares of common stock of the borrowing institution. Indirect lease financing receivables represent loans to small businesses that are collateralized by equipment. These loans tend to have higher risk characteristics but generally provide higher rates of return. These loans are originated by a third party and purchased by QNB based on criteria specified by QNB. The criteria include minimum credit scores of the borrower, term of the lease, type and age of equipment financed and geographic area. The geographic area primarily represents states contiguous to Pennsylvania. QNB is not the lessor and does not service these loans. The Company originates fixed-rate and adjustable-rate real estate-residential mortgage loans for personal purposes that are secured by first liens on the underlying 1-4 family residential properties. Credit risk exposure in this area of lending is minimized by the evaluation of the credit worthiness of the borrower, including debt-to-income ratios, credit scores and adherence to underwriting policies that emphasize conservative loan-to-value ratios of generally no more than 80%. Residential mortgage loans granted in excess of the 80% loan-to-value ratio criterion are generally insured by private mortgage insurance. The real estate-home equity portfolio consists of fixed-rate home equity loans and variable-rate home equity lines of credit. Risks associated with loans secured by residential properties are generally lower than commercial loans and include general economic risks, such as the strength of the job market, employment stability and the strength of the housing market. Since most loans are secured by a primary or secondary residence, the borrower’s continued employment is the greatest risk to repayment. The Company offers a variety of loans to individuals for personal and household purposes. Consumer loans are generally considered to have greater risk than first or second mortgages on real estate because they may be unsecured, or, if they are secured, the value of the collateral may be difficult to assess and is more likely to decrease in value than real estate. Credit risk in this portfolio is controlled by conservative underwriting standards that consider debt-to-income levels and the creditworthiness of the borrower and, if secured, collateral values. The Company employs an eight (8) grade risk rating system related to the credit quality of commercial loans, loans to state and political subdivisions and indirect lease financing of which the first four categories are pass categories (credits not adversely rated). The following is a description of the internal risk ratings and the likelihood of loss related to each risk rating. 1 - Excellent - no apparent risk 2 - Good - minimal risk 3 - Acceptable - average risk 21 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) 4 - Watch List - greater than average risk 5 - Special Mention - potential weaknesses 6 - Substandard - well defined weaknesses 7 - Doubtful - full collection unlikely 8 - Loss - considered uncollectible The Company maintains a loan review system, which allows for a periodic review of our loan portfolio and the early identification of potential problem loans. Each loan officer assigns a rating to all loans in the portfolio at the time the loan is originated. Loans with risk ratings of one through three are reviewed annually based on the borrower’s fiscal year. Loans with risk ratings of four are reviewed every six to twelve months based on the dollar amount of the relationship with the borrower. Loans with risk ratings of five through eight are reviewed at least quarterly, and as often as monthly, at management’s discretion. The Company also utilizes an outside loan review firm to review the portfolio on a semi-annual basis to provide the Board of Directors and senior management an independent review of the Bank’s loan portfolio on an ongoing basis. These reviews are designed to recognize deteriorating credits in their earliest stages in an effort to reduce and control risk in the lending function as well as identifying potential shifts in the quality of the loan portfolio. The examinations by the outside loan review firm include the review of lending activities with respect to underwriting and processing new loans, monitoring the risk of existing loans and to provide timely follow-up and corrective action for loans showing signs of deterioration in quality. In addition, the outside firm reviews the methodology for the allowance for loan losses to determine compliance to policy and regulatory guidance. The following tables present the classes of the loan portfolio summarized by the aggregate pass rating and the classified ratings of special mention, substandard and doubtful within the Company’s internal risk rating system as of June 30, 2014 and December 31, 2013: June 30, 2014 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 106,661 $ 51 $ 8,694 $ - $ 115,406 Construction 17,008 790 1,110 - 18,908 Secured by commercial real estate 160,766 4,119 21,892 - 186,777 Secured by residential real estate 45,432 184 3,527 - 49,143 State and political subdivisions 42,850 - 42 - 42,892 Loans to depository institutions 375 - - - 375 Indirect lease financing 7,523 - 162 - 7,685 $ 380,615 $ 5,144 $ 35,427 $ - $ 421,186 22 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2013 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 100,943 $ 59 $ 10,337 $ - $ 111,339 Construction 13,751 827 1,351 - 15,929 Secured by commercial real estate 163,349 4,199 23,054 - 190,602 Secured by residential real estate 43,854 187 3,631 - 47,672 State and political subdivisions 33,488 - 285 - 33,773 Loans to depository institutions 1,250 - - - 1,250 Indirect lease financing 8,199 - 165 - 8,364 $ 364,834 $ 5,272 $ 38,823 $ - $ 408,929 For retail loans, the Company evaluates credit quality based on the performance of the individual credits. The following tables present the recorded investment in the retail classes of the loan portfolio based on payment activity as of June 30, 2014 and December 31, 2013: June 30, 2014 Performing Non- performing Total Retail: 1-4 family residential mortgages $ 34,682 $ 389 $ 35,071 Home equity loans and lines 61,527 275 61,802 Consumer 3,914 - 3,914 $ 100,123 $ 664 $ 100,787 December 31, 2013 Performing Non- performing Total Retail: 1-4 family residential mor tgages $ 29,329 $ 401 $ 29,730 Home equity loans and lines 59,712 265 59,977 Consumer 3,099 17 3,116 $ 92,140 $ 683 $ 92,823 23 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The performance and credit quality of the loan portfolio is also monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The following table presents the classes of the loan portfolio summarized by the past due status as of June 30, 2014 and December 31, 2013: June 30, 2014 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial $ 327 $ 227 - $ 554 $ 114,852 $ 115,406 Construction - 18,908 18,908 Secured by commercial real estate 470 927 $ 924 2,321 184,456 186,777 Secured by residential real estate 527 658 602 1,787 47,356 49,143 State and political subdivisions - 42,892 42,892 Loans to depository institutions - 375 375 Indirect lease financing 48 115 84 247 7,438 7,685 Retail: 1-4 family residential mortgages - 111 278 389 34,682 35,071 Home equity loans and lines 209 88 144 441 61,361 61,802 Consumer 8 - - 8 3,906 3,914 $ 1,589 $ 2,126 $ 2,032 $ 5,747 $ 516,226 $ 521,973 December 31, 2013 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial $ 112 - $ 17 $ 129 $ 111,210 $ 111,339 Construction - 15,929 15,929 Secured by commercial real estate 1,126 $ 361 255 1,742 188,860 190,602 Secured by residential real estate 1,242 98 105 1,445 46,227 47,672 State and political subdivisions 65 65 - 130 33,643 33,773 Loans to depository institutions - 1,250 1,250 Indirect lease financing 311 152 - 463 7,901 8,364 Retail: 1-4 family residential mortgages 752 5 270 1,027 28,703 29,730 Home equity loans and lines 295 2 106 403 59,574 59,977 Consumer 25 5 17 47 3,069 3,116 $ 3,928 $ 688 $ 770 $ 5,386 $ 496,366 $ 501,752 24 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables disclose the recorded investment in loans receivable that are either on non-accrual status or past due 90 days or more and still accruing interest as of June 30, 2014 and December 31, 2013: June 30, 2014 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial - $ 3,011 Construction - 1,081 Secured by commercial real estate - 5,071 Secured by residential real estate - 2,737 State and political subdivisions - - Loans to depository institutions - - Indirect lease financing $ 84 9 Retail: 1-4 family residential mortgages - 389 Home equity loans and lines - 275 Consumer - - $ 84 $ 12,573 December 31, 2013 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial - $ 3,956 Construction - 1,319 Secured by commercial real estate - 4,630 Secured by residential real estate - 2,829 State and political subdivisions - - Loans to depository institutions - - Indirect lease financing - 37 Retail: 1-4 family residential mortgages - 401 Home equity loans and lines - 265 Consumer $ 1 16 $ 1 $ 13,453 25 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Activity in the allowance for loan losses for the three months ended June 30, 2014 and 2013 are as follows: Three months ended June 30, 2014 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 2,308 $ 55 $ - $ 44 $ 2,407 Construction 391 ) - - 240 Secured by commercial real estate 2,757 ) - - 2,600 Secured by residential real estate 1,465 238 - 5 1,708 State and political subdivisions 293 ) - - 214 Loans to depository institutions 3 (2 ) - - 1 Indirect lease financing 106 ) - 5 92 Retail: 1-4 family residential mortgages 314 58 - - 372 Home equity loans and lines 602 ) ) 79 520 Consumer 63 22 ) 10 67 Unallocated 517 162 N/A N/A 679 $ 8,819 $ - $ ) $ 143 $ 8,900 Three months ended June 30, 2013 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 2,314 $ ) - $ 8 $ 1,994 Construction 230 12 - - 242 Secured by commercial real estate 3,873 42 - 1 3,916 Secured by residential real estate 1,146 246 - 45 1,437 State and political subdivisions 257 20 - - 277 Loans to depository institutions 10 - - - 10 Indirect lease financing 179 ) - 6 156 Retail: 1-4 family residential mortgages 300 ) - - 289 Home equity loans and lines 714 24 $ ) 5 664 Consumer 29 5 ) 7 28 Unallocated 299 119 N/A N/A 418 $ 9,351 $ 100 $ ) $ 72 $ 9,431 26 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Activity in the allowance for loan losses for the six months ended June 30, 2014 and 2013 are as follows: Six months ended June 30, 2014 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 2,044 $ 329 $ ) $ 51 $ 2,407 Construction 439 ) - - 240 Secured by commercial real estate 2,898 ) - - 2,600 Secured by residential real estate 1,632 68 (1 ) 9 1,708 State and political subdivisions 186 28 - - 214 Loans to depository institutions 4 (3 ) - - 1 Indirect lease financing 103 ) (6 ) 9 92 Retail: 1-4 family residential mortgages 303 69 - - 372 Home equity loans and lines 583 ) ) 98 520 Consumer 64 50 ) 24 67 Unallocated 669 10 N/A N/A 679 $ 8,925 $ - $ ) $ 191 $ 8,900 Six months ended June 30, 2013 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 2,505 $ ) - $ 15 $ 1,994 Construction 209 33 - - 242 Secured by commercial real estate 3,795 120 - 1 3,916 Secured by residential real estate 1,230 498 $ ) 45 1,437 State and political subdivisions 260 17 - - 277 Loans to depository institutions 15 (5 ) - - 10 Indirect lease financing 168 ) (1 ) 16 156 Retail: 1-4 family residential mortgages 324 ) - - 289 Home equity loans and lines 582 248 ) 6 664 Consumer 27 16 ) 19 28 Unallocated 657 ) N/A N/A 418 $ 9,772 $ 100 $ ) $ 102 $ 9,431 As previously discussed, the Company maintains a loan review system, which includes a continuous review of the loan portfolio by internal and external parties to aid in the early identification of potential impaired loans. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans, loans to state and political subdivisions and indirect lease financing loans by using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. 27 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer and residential mortgage loans for impairment disclosures, unless such loans are part of a larger relationship that is impaired, or are classified as a troubled debt restructuring. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of the majority of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. For commercial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable agings or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. From time to time, QNB may extend, restructure, or otherwise modify the terms of existing loans, on a case-by-case basis, to remain competitive and retain certain customers, as well as assist other customers that may be experiencing financial difficulties. A loan is considered to be a troubled debt restructuring (“TDR”) loan when the Company grants a concession to the borrower because of the borrower’s financial condition that it would not otherwise consider. Such concessions include the reduction of interest rates, forgiveness of principal or interest, or other modifications of interest rates to less than the current market rate for new obligations with similar risk. Loans classified as TDRs are considered non-performing and are also designated as impaired. The concessions made for TDRs involve lowering the monthly payments on loans through periods of interest only payments, a reduction in interest rate below a market rate or an extension of the term of the loan without a corresponding adjustment to the risk premium reflected in the interest rate, or a combination of these three methods. The restructurings rarely result in the forgiveness of principal or accrued interest. If the borrower has demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. TDR loans that are in compliance with their modified terms and that yield a market rate may be removed from the TDR status after a period of performance. Performing TDRs (not reported as non-accrual or past due 90 days or more and still accruing) totaled $1,916,000 and $1,960,000 as of June 30, 2014 and December 31, 2013, respectively. Non-performing TDRs totaled $6,329,000 and $6,601,000 as of June 30, 2014 and December 31, 2013, respectively. All TDRs are included in impaired loans. The following table illustrates the specific reserve for loan losses allocated to loans modified as TDRs. These specific reserves are included in the allowance for loan losses for loans individually evaluated for impairment. 28 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) June 30, 2014 December 31, 2013 Unpaid principal balance Related allowance Unpaid principal balance Related allowance TDRs with no specific allowance recorded $ 5,926 - $ 5,647 - TDRs with an allowance recorded 2,319 $ 1,630 2,914 $ 1,395 $ 8,245 $ 1,630 $ 8,561 $ 1,395 The TDR concession made during the six months ended June 30, 2014 involved a six-month interest only period. As of June 30, 2014 and December 31, 2013, QNB had commitments of $1,627,000 and $1,603,000, respectively, to lend additional funds to customers with loans whose terms have been modified in troubled debt restructurings. There were charge-offs of $35,000 and $0 during the six months ended June 30, 2014 and 2013, respectively, resulting from loans modified as TDRs. The following table presents loans by loan class modified as TDRs during the three and six months ended June 30, 2014 and 2013. The pre-modification and post-modification outstanding recorded investments disclosed in the tables below, represent carrying amounts immediately prior to the modification and at June 30, 2014 and 2013. Three months ended June 30, Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Retail: Home equity loans and lines - $ - $ - 1 $ 28 $ 28 - $ - $ - 1 $ 28 $ 28 Six months ended June 30, Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Commercial: Commercial and industrial 1 $ 288 $ 233 - - - Secured by commercial real estate - - - 1 $ 1,822 $ 1,822 Retail: Home equity loans and lines - - - 1 28 28 1 $ 288 $ 233 2 $ 1,850 $ 1,850 The following table presentsloans modified as TDRs within 12 months prior to June 30, 2014 for which there was a payment default (30 days or more past due) during the six months ended June 30, 2014. Six months ended June 30, TDRs Subsequently Defaulted Number of contracts Recorded investment Commercial: Secured by residentail real estate 12 $ 658 12 $ 658 29 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables present the balance in the allowance for loan losses at June 30, 2014 and December 31, 2013 disaggregated on the basis of the Company’s impairment method by class of loans receivable along with the balance of loans receivable by class, excluding unearned fees and costs, disaggregated on the basis of the Company’s impairment methodology: Allowance for Loan Losses Loans Receivable June 30, 2014 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 2,407 $ 1,351 $ 1,056 $ 115,406 $ 8,666 $ 106,740 Construction 240 - 240 18,908 1,110 17,798 Secured by commercial real estate 2,600 20 2,580 186,777 11,703 175,074 Secured by residential real estate 1,708 842 866 49,143 2,737 46,406 State and political subdivisions 214 - 214 42,892 - 42,892 Loans to depository institutions 1 - 1 375 - 375 Indirect lease financing 92 - 92 7,685 33 7,652 Retail: 1-4 family residential mortgages 372 90 282 35,071 506 34,565 Home equity loans and lines 520 27 493 61,802 137 61,665 Consumer 67 - 67 3,914 - 3,914 Unallocated N/A N/A N/A N/A N/A $ 8,900 $ 2,330 $ 5,891 $ 521,973 $ 24,892 $ 497,081 Allowance for Loan Losses Loans Receivable December 31, 2013 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 2,044 $ 1,106 $ 938 $ 111,339 $ 10,304 $ 101,035 Construction 439 121 318 15,929 1,351 14,578 Secured by commercial real estate 2,898 9 2,889 190,602 12,288 178,314 Secured by residential real estate 1,632 639 993 47,672 2,833 44,839 State and political subdivisions 186 - 186 33,773 - 33,773 Loans to depository institutions 4 - 4 1,250 - 1,250 Indirect lease financing 103 3 100 8,364 37 8,327 Retail: 1-4 family residential mortgages 303 63 240 29,730 522 29,208 Home equity loans and lines 583 70 513 59,977 266 59,711 Consumer 64 11 53 3,116 16 3,100 Unallocated N/A N/A N/A N/A N/A $ 8,925 $ 2,022 $ 6,234 $ 501,752 $ 27,617 $ 474,135 30 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables summarize additional information in regards to impaired loans by loan portfolio class as of June 30, 2014 and December 31, 2013: June 30, 2014 Recorded investment (after charge-offs) Unpaid principal balance Related allowance Average recorded investment Interest income recognized With no specific allowance recorded: Commercial: Commercial and industrial $ 6,964 $ 7,193 $ - Construction 1,110 1,425 - Secured by commercial real estate 11,526 11,961 - Secured by residential real estate 556 617 - State and political subdivisions - - - Loans to depository institutions - - - Indirect lease financing 33 36 - Retail: 1-4 family residential mortgages 235 255 - Home equity loans and lines 54 76 - Consumer - - - $ 20,478 $ 21,563 $ - With an allowance recorded: Commercial: Commercial and industrial $ 1,702 $ 1,999 $ 1,351 Construction - - - Secured by commercial real estate 177 181 20 Secured by residential real estate 2,181 2,353 842 State and political subdivisions - - - Loans to depository institutions - - - Indirect lease financing - - - Retail: 1-4 family residential mortgages 271 282 90 Home equity loans and lines 83 106 27 Consumer - - - $ 4,414 $ 4,921 $ 2,330 Total: Commercial: Commercial and industrial $ 8,666 $ 9,192 $ 1,351 $ $ Construction 1,110 1,425 - 1 Secured by commercial real estate 11,703 12,142 20 Secured by residential real estate 2,737 2,970 842 - State and political subdivisions - Loans to depository institutions - Indirect lease financing 33 36 - 26 - Retail: 1-4 family residential mortgages 506 537 90 3 Home equity loans and lines 137 182 27 - Consumer - - - 2 - $ 24,892 $ 26,484 $ 2,330 $ $ 31 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2013 Recorded investment (after charge-offs) Unpaid principal balance Related allowance Average recorded investment Interest income recognized With no specific allowance recorded: Commercial: Commercial and industrial $ 8,222 $ 8,417 $ - Construction 916 1,140 - Secured by commercial real estate 12,251 12,568 - Secured by residential real estate 728 839 - State and political subdivisions - - - Loans to depository institutions - - - Indirect lease financing 13 16 - Retail: 1-4 family residential mortgages 250 274 - Home equity loans and lines 135 150 - Consumer - - - $ 22,515 $ 23,404 $ - With an allowance recorded: Commercial: Commercial and industrial $ 2,082 $ 2,350 $ 1,106 Construction 435 493 121 Secured by commercial real estate 37 37 9 Secured by residential real estate 2,105 2,248 639 State and political subdivisions - - - Loans to depository institutions - - - Indirect lease financing 24 27 3 Retail: 1-4 family residential mortgages 272 284 63 Home equity loans and lines 131 154 70 Consumer 16 16 11 $ 5,102 $ 5,609 $ 2,022 Total: Commercial: Commercial and industrial $ 10,304 $ 10,767 $ 1,106 $ 6,732 $ 34 Construction 1,351 1,633 121 3,179 46 Secured by commercial real estate 12,288 12,605 9 13,765 399 Secured by residential real estate 2,833 3,087 639 3,090 23 State and political subdivisions - - - 1,636 53 Loans to depository institutions - Indirect lease financing 37 43 3 63 - Retail: 1-4 family residential mortgages 522 558 63 495 5 Home equity loans and lines 266 304 70 293 - Consumer 16 16 11 1 - $ 27,617 $ 29,013 $ 2,022 $ 29,254 $ 560 32 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES Financial Accounting Standards Board (FASB) ASC 820, Fair Value Measurements and Disclosures , defines fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (fair values are not adjusted for transaction costs). ASC 820 also establishes a framework (fair value hierarchy) for measuring fair value under GAAP, and expands disclosures about fair value measurements. ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2: Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported with little or no market activity). An asset’s or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The measurement of fair value should be consistent with one of the following valuation techniques: market approach, income approach, and/or cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities (including a business). For example, valuation techniques consistent with the market approach often use market multiples derived from a set of comparables. Multiples might lie in ranges with a different multiple for each comparable. The selection of where within the range the appropriate multiple falls requires judgment, considering factors specific to the measurement (qualitative and quantitative). Valuation techniques consistent with the market approach include matrix pricing. Matrix pricing is a mathematical technique used principally to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the security’s relationship to other benchmark quoted securities. 33 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis and the fair value measurements by level within the fair value hierarchy as of June 30, 2014: June 30, 2014 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Trading Securities State and municipal securities - $ 4,531 - $ 4,531 Securities available-for-sale U.S. Government agency securities - 52,056 - 52,056 State and municipal securities - 79,120 - 79,120 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 127,338 - 127,338 Collateralized mortgage obligations (CMOs) - 70,656 - 70,656 Pooled trust preferred securities - - $ 2,393 2,393 Corporate debt securities - 6,055 - 6,055 Equity securities $ 6,659 - - 6,659 Total securities available-for-sale $ 6,659 $ 335,225 $ 2,393 $ 344,277 Total recurring fair value measurements $ 6,659 $ 339,756 $ 2,393 $ 348,808 Nonrecurring fair value measurements Impaired loans $ - $ - $ 2,084 $ 2,084 Mortgage servicing rights - - 500 500 Total nonrecurring fair value measurements $ - $ - $ 2,584 $ 2,584 There were no transfers in and out of Level 1 and Level 2 fair value measurements during the six months ended June 30, 2014. There were also no transfers in or out of level 3 for the same period. There were no losses included in earnings attributable to the change in unrealized gains or losses relating to the available-for-sale securities above with fair value measurements utilizing significant unobservable inputs for the six-month period ended June 30, 2014. 34 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis, the fair value measurements by level within the fair value hierarchy as of December 31, 2013: December 31, 2013 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Securities available-for-sale U.S. Government agency securities - $ 71,639 - $ 71,639 State and municipal securities - 87,199 - 87,199 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 139,723 - 139,723 Collateralized mortgage obligations (CMOs) - 75,394 - 75,394 Pooled trust preferred securities - - $ 2,069 2,069 Corporate debt securities - 6,021 - 6,021 Equity securities $ 6,625 - - 6,625 Total securities available-for-sale $ 6,625 $ 379,976 $ 2,069 $ 388,670 Total recurring fair value measurements $ 6,625 $ 379,976 $ 2,069 $ 388,670 Nonrecurring fair value measurements Impaired loans $ - $ - $ 3,107 $ 3,107 Mortgage servicing rights - - 519 519 Total nonrecurring fair value measurements $ - $ - $ 3,626 $ 3,626 The following table presents additional quantitative information about assets measured at fair value on a nonrecurring basis and for which QNB has utilized Level 3 inputs to determine fair value: Quantitative information about Level 3 fair value measurements June 30, 2014 Fair value Valuation techniques Unobservable input Value or range of values Impaired loans $ 2,084 Appraisal of collateral (1) Appraisal adjustments (2) -10% to -40 % Liquidation expenses (2) 0% to -10 % Mortgage servicing rights $ 500 Discounted cash flow Remaining term 3 - 29 yrs Discount rate 10% to 12 % (1) Fair value is primarily determined through appraisals of the underlying collateral by independent parties, which generally includes various level 3 inputs which are not always identifiable. (2) Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses.
